BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                  No. 06-14-00064-CV

                               Joyce Steel Erection, Ltd.

                                               v.

                                 Gordon Ray Bonner

        (No. 11C0822-202 IN 202ND DISTRICT COURT OF BOWIE COUNTY)


TYPE OF FEE                    CHARGES         PAID      BY
MOTION FEE                            $10.00   E-PAID    MELISSA ANN GRIFFIN
MOTION FEE                            $10.00   E-PAID    MELISSA ANN GRIFFIN
MOTION FEE                            $10.00   E-PAID    KRISTY H THOMPSON
REPORTER'S RECORD                 $20,782.50   PAID      NORTON ROSE FULBRIGHT
CLERK'S RECORD                     $4,464.00   PAID      ACE PROPERTY & CASUALTY CO
SUPREME COURT CHAPTER 51 FEE          $50.00   PAID      FULBRIGHT & JAWORSKI, LLP
INDIGENT                              $25.00   PAID      FULBRIGHT & JAWORSKI, LLP
FILING                               $100.00   PAID      FULBRIGHT & JAWORSKI, LLP
STATEWIDE EFILING FEE                 $20.00   PAID      FULBRIGHT & JAWORSKI, LLP


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                        IN TESTIMONY WHEREOF,
                                                        witness my hand and the Seal of
                                                        the COURT OF APPEALS for
                                                        the Sixth District of Texas, this
                                                        August 27, 2015.

                                                        DEBRA AUTREY, CLERK



                                                        By ___________________________
                                                                                Deputy